Citation Nr: 1111747	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a heart disability to include paroxysmal atrial fibrillation.  

2. Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The claim of service connection for a bilateral leg disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A heart disability to include paroxysmal atrial fibrillation was not affirmatively shown to have been present in service; a heart disability to include paroxysmal atrial fibrillation was not manifest to a compensable degree within one year of separation from service; and the current heart disability to include paroxysmal atrial fibrillation is unrelated to an injury or disease of service origin.


CONCLUSION OF LAW

A heart disability to include paroxysmal atrial fibrillation was not incurred in or aggravated by service and service connection for a heart disease disability may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2005 and in January 2011.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  



The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.   The VCAA notice included the provisions for the effective date of claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the degree of disability assignable and effective date of claim).  

To the extent that the VCAA notice came after the initial adjudication, the Veteran was not prejudice by the timing defect because he had a meaningful opportunity to participate effectively in the processing of the claim as he had the opportunity to submit additional argument and evidence and to address the claim at hearing before the Board, which he did.  As the timing error did not affect the essential fairness of the adjudication of the claim, the presumption of prejudicial error as to the content error in the VCAA notice is rebutted.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private records.  






As there is no credible evidence of recurrent symptoms or continuity of symptomatology since service or an equivocal medical nexus opinion or other possible association with service, a VA medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic heart disease if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the provision of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

On entrance examination, the Veteran denied having had heart palpitations, heart trouble, or a heart murmur.  The examiner noted no cardiac symptoms or history of heart disease, a heart murmur, chest pain, shortness of breath, dizziness, palpitations, syncope, or arrhythmias.  On physical examination, no cardiac murmur was heard.  A chest X-ray was normal.  The blood pressure reading was 140/90.  During service on four separate occasions for a dental health questionnaire, the Veteran denied having had dizziness, a persistent cough, heart problems, a heart murmur, hypertension, rheumatic fever, mitral valve prolapse, or a congenital heart lesions.  On separation examination, the Veteran denied having had shortness of breath, chest pain, a cough, heart palpitations, heart trouble, or high blood pressure. The heart was evaluated as normal.  Blood pressure was 132/82.  There was no heart abnormality listed as a defect or diagnosis.

On the basis of the service treatment records alone, a heart disability to include paroxysmal atrial fibrillation was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

The Veteran was separated from service on July 5, 1992.  On July 19, 1993, the Veteran was afforded a general VA examination. Evaluation of the cardiovascular system showed regular cardiac rate and rhythm and no murmur.  The Veteran had no cardiac complaint.  A chest X-ray showed cardiomegaly.  

As for presumptive service connection, there is a presumption of service connection for heart disease if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309. 

To determine whether cardiomegaly was a manifestation of heart disease to a degree of 10 percent or more, the Board refers to the rating criteria in 38 C.F.R.  Part 4, VA's Schedule for Rating Disabilities, for a disability in which the function affected, anatomical location, or symptomatology are similar.  

Whether cardiomegaly was a manifestation of heart disease to include paroxysmal atrial fibrillation, the pertinent criteria for a 10 percent rating for supraventricular arrhythmias are permanent atrial fibrillation or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  Diagnostic Code 7010.  For sustained ventricular arrhythmias or for a myocardial infarction, the criteria for a 10 percent rating are dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  Diagnostic Codes 7011, 7006. 

In this case, cardiomegaly by X-ray in July 1993 was not associated with a permanent atrial fibrillation or one to four episodes in the year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor, Diagnostic Code 7010, or was cardiomegaly by X-ray associated with dyspnea, fatigue, angina, dizziness, or syncope, or was continuous heart medication required, Diagnostic Codes 7010, 7006.  For these reasons, cardiomegaly by X-ray in July 1993 was not a manifestation of heart disease to include paroxysmal atrial fibrillation to a degree of 10 percent or greater within the one year presumptive period for heart disease as a chronic disease and presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 is not established. 





As there is no competent evidence during service or since service that heart disease to include paroxysmal atrial fibrillation was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  And in statements and in testimony, the Veteran does not assert that he observed heart disease to include paroxysmal atrial fibrillation during service. 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), VA records show that in May 2000 a new onset of atrial fibrillation was noted and there was a history of palpitations since the previous summer, suggesting paroxysmal astral fibrillation.  Private medical records in November 2002 include a history of arrhythmia.  In June 2003, the Veteran was hospitalized for paroxysmal atrial fibrillation.  An echocardiogram showed atrial fibrillation and old myocardial infarct.  In August 2003, history of paroxysmal atrial fibrillation since 1999 was noted.  In 2004, the Veteran was hospitalized twice for heart problems to include palpitations and shortness of breath.  Echocardiograms showed atrial fibrillation.  The diagnoses were paroxysmal atrial fibrillation and mild congestive heart failure.  In July 2006, the diagnoses were atrial fibrillation, chest pain, and tachycardia.

Although the Veteran as a lay person is competent to describe symptoms, the Veteran is not competent to state that a particular illness was present, unless under case law the claimed disability has been found to be capable of lay observation or the disability is a simple medical condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).  



Heart disease to include paroxysmal atrial fibrillation is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of heart disease is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of heart disease to include paroxysmal atrial fibrillation cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.



Where, as here, there is a question of the presence or a diagnosis of a heart disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a heart disability before 1999, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed a heart disability before 1999 or 2000.  Also no health-care provider has attributed the post-service heart disability to the Veteran's service.  And in the absence of credible evidence of persistent or recurrent symptoms since service or an equivocal medical nexus opinion or other possible association to service, a VA medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To the extent the Veteran has expressed the opinion that his current heart disease to include paroxysmal atrial fibrillation is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a heart disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a heart disability first shown after service and an injury, disease, or event in service.

Therefore the Veteran's lay statements and testimony are not competent evidence and the statements and testimony are not to be consider as favorable evidence on the question of a possible association of a heart disability and service.

It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  

As there is no competent evidence favorable to claim, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disability to include paroxysmal atrial fibrillation is denied.  


REMAND

On the claim of service connection for a bilateral leg disability, the service treatment records contain several entries pertaining to leg problems.  In August 1988, the Veteran complained of right tibial pain and had a provisional diagnosis of post-tibial tendonitis.  In September 1988, he complained of bilateral knee pain.  In August 1990, he complained of edema to the left shin and the assessment was probable shin splits.

After service, VA records in 1993 show bilateral pre-tibial pain and swelling.  In June 1993, the assessment was to rule out venous insufficiency versus deep vein thrombosis.  

In February 2011, the Veteran testified that that he currently had swelling and edema in the lower extremities.  In light of the duty to assist, a VA examination is needed to determine whether the Veteran has a current bilateral leg disability due to service.  



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:  

a). Whether Veteran has a disability of the lower extremities, and, if so,

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current disability of the lower extremities is related the lower extremity symptoms and findings in service..

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the in-service symptoms and findings are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.







2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


